                                            Case 8:09-bk-00372-MGW            Doc 416    Filed 04/27/21          Page 1 of 5



                                                                              Form 1                                                                             Page: 1

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:        09-00372 MGW                                                        Trustee: (290770)           DOUGLAS N. MENCHISE
Case Name:          GUERRERO, CARLOS S                                                  Filed (f) or Converted (c): 10/28/10 (c)
                                                                                        §341(a) Meeting Date:       12/01/10
Period Ending:      03/31/21                                                            Claims Bar Date:            03/01/11

                               1                                     2                        3                          4                  5                    6

                       Asset Description                          Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                   Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                                Remaining Assets

 1       Location: 1324 Brighton Way, Lakeland FL Homeste (u)     340,000.00                   340,000.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 2       1141 U.S Hwl 92 "Oasis" see attached legal Exhib (u)     459,121.00                   459,121.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 3       1085 U.S. Hwy 92, Auburndale, Florida "Bubba's" (u)      300,000.00                   300,000.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 4       1239 E. Memorial Boulevard, Lakeland, Florida "G (u)     438,177.00                   438,177.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 5       203 N. Lake Parker Avenue, Lakeland, Florida "La (u)     412,000.00                   412,000.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 6       490 E. Howard Drive, Winter Haven, Florida "Lago (u)     327,637.00                   327,637.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

 7       1505 Dundee Road Winter Haven, Florida 33884 "ra (u)     112,480.00                   112,480.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled



                                                                                                                                       Printed: 04/27/2021 03:12 PM   V.20.29
                                               Case 8:09-bk-00372-MGW              Doc 416     Filed 04/27/21          Page 2 of 5



                                                                                   Form 1                                                                              Page: 2

                                                            Individual Estate Property Record and Report
                                                                             Asset Cases
Case Number:         09-00372 MGW                                                            Trustee: (290770)           DOUGLAS N. MENCHISE
Case Name:           GUERRERO, CARLOS S                                                      Filed (f) or Converted (c): 10/28/10 (c)
                                                                                             §341(a) Meeting Date:       12/01/10
Period Ending:       03/31/21                                                                Claims Bar Date:            03/01/11

                                 1                                        2                         3                          4                  5                    6

                       Asset Description                               Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 8       cash                                                                   5.00                        5.00                                      0.00                    FA
           Imported from Amended Doc#: 310

 9       Community Bank                                                        25.67                       25.67                                      0.00                    FA
          Imported from Amended Doc#: 310

10       see attached schedule B, Item 4                                  1,250.00                      1,250.00                                      0.00                    FA
           Imported from Amended Doc#: 310

11       misc books and family pictures                                        50.00                       50.00                                      0.00                    FA
          Imported from Amended Doc#: 310

12       Petitioner's clothing is of no value to anyone b                       0.00                        0.00                                      0.00                    FA
          Imported from Amended Doc#: 310

13       watch and wedding band                                               100.00                      100.00                                      0.00                    FA
          Imported from Amended Doc#: 310

14       CMG Management, Inc 100% owner dissolved 09/2412                       0.00                        0.00                                      0.00                    FA
         (u)
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

15       La Poderosa, LLC 100% owner                                            0.00                        0.00                                      0.00                    FA
           Imported from Amended Doc#: 310

16       Bubba Mud Ranch, LLC 100% owner dissolved on 9/2                       0.00                        0.00                                      0.00                    FA
         (u)
           Imported from Amended Doc#: 310 Not Originally

                                                                                                                                             Printed: 04/27/2021 03:12 PM   V.20.29
                                            Case 8:09-bk-00372-MGW            Doc 416    Filed 04/27/21          Page 3 of 5



                                                                              Form 1                                                                             Page: 3

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         09-00372 MGW                                                       Trustee: (290770)           DOUGLAS N. MENCHISE
Case Name:           GUERRERO, CARLOS S                                                 Filed (f) or Converted (c): 10/28/10 (c)
                                                                                        §341(a) Meeting Date:       12/01/10
Period Ending:       03/31/21                                                           Claims Bar Date:            03/01/11

                                1                                    2                        3                          4                  5                    6

                       Asset Description                          Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                   Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                                Remaining Assets

         Scheduled

17       Gonzo's Country Bar Night Club, LLC 100% owner d (u)            0.00                          0.00                                     0.00                    FA
          Imported from Amended Doc#: 310 Not Originally
         Scheduled

18       CDG, Holdings, LLC 100% owner dissolved 09/25/20 (u)            0.00                          0.00                                     0.00                    FA
          Imported from Amended Doc#: 310 Not Originally
         Scheduled

19       The Lagoon's Bar and Grill, LLC 100% owner disso (u)            0.00                          0.00                                     0.00                    FA
          Imported from Amended Doc#: 310 Not Originally
         Scheduled

20       Lakeside Bar & Grill LLC 100% owner dissolved 9/ (u)            0.00                          0.00                                     0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

21       Frankie Grover Martin Santos / GB Enterprises Co (u)     710,000.00                   710,000.00                                       0.00                    FA
           Imported from Amended Doc#: 310 Not Originally
         Scheduled

22       2002 Cadilac Escalade                                      12,000.00                     12,000.00                                     0.00                    FA
           Imported from Amended Doc#: 310

23       1998 Toyota 4 Runner                                        1,000.00                      1,000.00                                     0.00                    FA
           Imported from Amended Doc#: 310

24       1995 Bayliner                                               4,000.00                      4,000.00                                     0.00                    FA

                                                                                                                                       Printed: 04/27/2021 03:12 PM   V.20.29
                                             Case 8:09-bk-00372-MGW                  Doc 416      Filed 04/27/21         Page 4 of 5



                                                                                     Form 1                                                                                  Page: 4

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         09-00372 MGW                                                               Trustee: (290770)           DOUGLAS N. MENCHISE
Case Name:           GUERRERO, CARLOS S                                                         Filed (f) or Converted (c): 10/28/10 (c)
                                                                                                §341(a) Meeting Date:       12/01/10
Period Ending:       03/31/21                                                                   Claims Bar Date:            03/01/11

                                1                                            2                         3                          4                    5                     6

                       Asset Description                                 Petition/            Estimated Net Value             Property            Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                          Values            Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                    Remaining Assets

           Imported from Amended Doc#: 310

25       Bulldozer located at 8100 US 33 North, Lakeland, (u)               20,000.00                      20,000.00                                        0.00                      FA
          Imported from Amended Doc#: 310 Not Originally
         Scheduled

26       NON-PUBLICLY TRADED STOCK (u)                                       Unknown                  2,500,000.00                                          0.00         3,500,000.00
           Apartment building
         100% ownership in Bavic Realty Corp. which owns 3E
         190th St., Bronx, N.Y.

27       RENTS-U (u)                                                         Unknown                       10,000.00                                        0.00             10,000.00
          Rents (u)

27       Assets          Totals (Excluding unknown values)             $3,137,845.67                 $5,647,845.67                                         $0.00        $3,510,000.00


     Major Activities Affecting Case Closing:
              4-15-21 inspected property at 3 E. 193rd St., Bronx New York with realtor and counsel and interested purchasers. 3/25/21 trustee filed motion to employ real estate
              brokere to sell real estate located in Bronx, NY--Granted. 3/18/21 Court hearing set for 4-29-21 on trustee's motion for summary judgment adv. 20-557. 2/24/21
              trustee's motion for summary judgment filed in adv. 20-557. 2/23/21 motion for contemp for not turning over documents to trustee filed. 1/15/21 Debtore's atty 's
              motion to withdraw as attorney granted and new counsel hired. 12-7-20 Court Order granting motion for turnover. 11-24-20 Emergency motion for turnover filed.
              10/27/20 filed adv. 20-ap-557 against bavic realty for avoidance; turnover and dec. action. 10-22-20 Court Order approving employment of Steve Berman as special
              counel. 9-4-20 motion to reopen case filed. 9-8-20 Court RE-OPENED CASE, CLOSED 2/27/12;




                                                                                                                                                   Printed: 04/27/2021 03:12 PM     V.20.29
                                           Case 8:09-bk-00372-MGW                  Doc 416    Filed 04/27/21          Page 5 of 5



                                                                                   Form 1                                                                             Page: 5

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       09-00372 MGW                                                              Trustee: (290770)           DOUGLAS N. MENCHISE
Case Name:         GUERRERO, CARLOS S                                                        Filed (f) or Converted (c): 10/28/10 (c)
                                                                                             §341(a) Meeting Date:       12/01/10
Period Ending:     03/31/21                                                                  Claims Bar Date:            03/01/11

                              1                                           2                        3                          4                  5                    6

                      Asset Description                                Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                        Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): October 30, 2021                      Current Projected Date Of Final Report (TFR): October 30, 2021




                                                                                                                                            Printed: 04/27/2021 03:12 PM   V.20.29
